 



Exhibit 10.3
ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made on
August 30, 2007 by and between InfraSource Services, Inc., a Delaware
corporation (the “Company”) and Quanta Services, Inc., a Delaware corporation
(“Parent”) with respect to the Company’s 2003 Omnibus Stock Incentive Plan and
2004 Omnibus Stock Incentive Plan (collectively, the “Plans”) and the options
(“Company Options”) to acquire shares of the Common Stock of the Company, par
value $0.001 per share (“Company Common Stock”) and restricted shares of the
Company Common Stock that have been issued thereunder (“Company Restricted
Shares” and, together with Company Options, the “Stock Awards”).
     WHEREAS, the Company, Parent, and Quanta MS Acquisition, Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), entered into
an Agreement and Plan of Merger dated as of March 18, 2007 (the “Merger
Agreement”) pursuant to which, effective as of the “Effective Time” (as that
term is defined in the Merger Agreement), Merger Sub shall be merged with and
into the Company with the Company as the surviving corporation (the “Merger”);
and
     WHEREAS, the respective Board of Directors of the Company and Parent have
previously approved the execution of this Agreement; and
     WHEREAS, upon the Effective Time, each share of Company Common Stock issued
and outstanding immediately prior to the Effective Time shall be converted into
1.223 shares of common stock (the “Exchange Ratio”) of Parent, par value
$0.00001 per share (“Parent Common Stock”) (such stock, the “Merger
Consideration”), and all shares of Company Common Stock shall cease to be
outstanding and automatically shall be cancelled and cease to exist.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1.   Effective as of, and contingent upon, the Effective Time, the Company
hereby assigns to Parent, and Parent hereby assumes, the Plans and all of the
rights, powers, obligations, responsibilities and liabilities set forth in the
Plans, including, without limitation, the right and responsibility to appoint a
committee to administer the Plans.

2.   As of the Effective Time, by virtue of the Merger and without any action on
the part of the holders thereof, each Company Option, whether vested or
unvested, that is outstanding and unexercised immediately prior to the Effective
Time shall cease to represent a right to purchase shares of Company Common Stock
and shall be converted into an option (an “Adjusted Option”) to purchase, on the
same terms and conditions as applied to each such Company Option immediately
prior to the Effective Time (including, without limitation, the same vesting
conditions), the number of whole shares of Parent Common Stock that is equal to
the number of shares of Company Common Stock subject to such Company Option
immediately prior to the Effective Time multiplied by the Exchange Ratio
(rounded down to the nearest whole share), at an exercise price per share of
Parent Common Stock (rounded up to the nearest whole

1



--------------------------------------------------------------------------------



 



    penny) equal to the exercise price for each such share of Company Common
Stock subject to such Company Option immediately prior to the Effective Time
divided by the Exchange Ratio; provided, that the exercise price and the number
of shares of Parent Common Stock subject to such Adjusted Option shall be
determined in a manner consistent with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Except as otherwise
provided in this Agreement, each Adjusted Option shall continue to be governed
by the terms of the Plan and the award agreement pursuant to which it was
initially granted.

3.   As of the Effective Time, each Company Restricted Share that is outstanding
immediately prior to the Effective Time shall, by virtue of the Merger and
without any action on the part of the holder thereof, be cancelled and converted
into the right to receive (the “Parent Restricted Share Right”), on the same
terms and conditions as applied to each such Company Restricted Share
immediately prior to the Effective Time (including, without limitation, the same
vesting and transfer restrictions), the Merger Consideration; provided, that,
upon the lapsing of restrictions with respect to each such Parent Restricted
Share Right in accordance with the terms applicable to the corresponding Company
Restricted Share immediately prior to the Effective Time, Parent shall be
entitled to deduct and withhold such amounts as may be required to be deducted
and withheld under the Code and any applicable state or local tax law with
respect to the lapsing of such restrictions. Except as otherwise provided in
this Agreement, each Parent Restricted Share Right shall continue to be governed
by the terms of the Plan and the award agreement pursuant to which it was
initially granted.

4.   From and after the Effective Time, all references to “Company” in each Plan
and in each agreement evidencing any Stock Award shall be deemed to refer to
Parent and all references to “Committee” in such Plans and agreements shall
refer to the Compensation Committee of Parent, in each case unless Parent
determines otherwise.

5.   The assignment and assumption and other actions contemplated by this
Agreement shall be self-executing and shall become effective as of the Effective
Date without any further action by any person; provided that the parties hereto
agree to take all such further actions as may be necessary or appropriate to
effectuate the terms and intent of this Agreement, including, without
limitation, obtaining any required consents from holders of Stock Awards and
making any amendments to the Plans and any Stock Awards that are necessary and
appropriate to give affect to the transactions contemplated by this Agreement.
Parent shall take all action necessary or appropriate to have available for
issuance under an effective registration statement filed with the Securities and
Exchange Commission a sufficient number of shares of Parent Common Stock for
delivery upon exercise of the Adjusted Options.

6.   This Agreement may be amended only by written instrument signed by the
parties hereto.

7.   This Agreement shall be governed by the internal laws of the State of
Delaware, determined without reference to the principles of conflicts of laws.

2



--------------------------------------------------------------------------------



 



8.   This Agreement shall be binding upon the parties hereto and their
respective successors and assigns. No person other than the parties hereto and
their successors and permitted assigns is intended to be a beneficiary of this
Agreement.

9.   Notwithstanding anything to the contrary herein, this Agreement shall not
become effective until the Effective Date. If the Effective Date does not occur,
this Agreement shall be of no force and effect.

10.   This Agreement may be executed in counterparts and all so executed
counterparts shall constitute one and the same instrument. The parties hereto
confirm that any facsimile copy of another partly executed counterpart of this
Agreement (or the signature page thereof) shall be deemed an executed original.

[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            INFRASOURCE SERVICES, INC.
      By:   /s/ DAVID R. HELWIG         Name:   David R. Helwig         Title:  
President and CEO          QUANTA SERVICES, INC.
      By:   /s/ TANA L. POOL         Name:   Tana L. Pool         Title:   Vice
President and General Counsel    

      
(Signature Page)

